UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LANCE KELLY,

                               Plaintiff,

                   -against-                                     19-CV-9332 (CM)

                                                             ORDER OF DISMISSAL
DEPARTMENT OF CORRECTIONS
“D.O.C.”,

                               Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff Lance Kelly, currently incarcerated in the Robert N. Davoren Complex on

Rikers Island, brings this action pro se. Plaintiff submitted the complaint without a signature.

Plaintiff also failed to submit the filing fees or a completed request to proceed in forma pauperis

(IFP) and a prisoner authorization form.

       By order dated October 10, 2019, the Court directed Plaintiff to complete, sign, and

submit the attached declaration indicating that he read the complaint and is the plaintiff in this

action, and to either pay the $400.00 in fees or complete, sign, and submit the attached IFP

application and prisoner authorization form within thirty days. That order specified that failure to

comply would result in dismissal of the complaint. Plaintiff has not filed a declaration and an IFP

application and prisoner authorization or paid the filing fees. Accordingly, the complaint is

dismissed without prejudice. See 28 U.S.C. §§ 1914, 1915.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.
Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:   November 21, 2019
         New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               2
